Order of the Supreme Court, Bronx County (Anita Florio, J.), entered on July 3, 1989, which denied defendant’s motion to dismiss the action for failure to timely serve a complaint in response to a notice of appearance and demand pursuant to CPLR 3012 (b), unanimously affirmed, without costs.
Given the short period of delay involved in this matter, and the lack of any showing of prejudice to defendant, it cannot be said that the trial court abused its discretion (cf., A & J Concrete Corp. v Arker, 54 NY2d 870). Concur—Murphy, P. J., Ross, Rosenberger, Kassal and Wallach, JJ.